       Case 1:18-cv-10800-NMG Document 47 Filed 03/26/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS



Benjamin T Pershouse

                  Plaintiff
                                              CIVIL ACTION
            V.
                                              NO. 18-10800-NMG

L.L. Bean, Inc.

                  Defendant


                              ORDER OF DISMISSAL


Gorton, D. J.


      In accordance with the Court's Memorandum and Order dated March
26, 2019 GRANTING the Defendant=s motion to dismiss, it is hereby
ORDERED that the above-entitled action be and hereby is DISMISSED.


                                         By the Court,


 3/26/2019                               /s/ Christina McDonagh
     Date                                    Deputy Clerk
